DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-16 and 18-21 are allowed
Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record “Video Analytics Configuration” by Boghossian, Black, and Pedagadi US2013/0208124A1 (“Black”), “Object Tracking and Content Monetization” by Knapp et a;., US2009/0006937A1, and “Systems And Methods For Obscuring Presentation Of Media Objects During Playback Of Video Based On Interactions With Other Media Objects” by McCarty and Roe US2019/0297376A1 (“McCarty”) fails to anticipate or render obvious the amended limitation in combination with the rest of the independent claims.  Specifically that the system in response to view feedback (while already determining the trajectory of the tagged object in a series of video frames) then instructs a camera to move to a new viewpoint while adapting the system at the same time for the new position.  
	The claims of the instant application require the trajectory tracking through that frame image analysis in combination with the user feedback to generate a position for a new viewpoint.  n the device is near a particular location.
 No one reference individually had the exact system or method described above as envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642